Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on January 14, 2022.

Status of Claims
Claims 1-4, 7, 9-10, 13, 15-16, 19-21 and 46-49 are currently pending and are the subject of this office action.
Claims 21 and 47-49 are withdrawn for being drawn to non-elected species.
Claims 1-4, 7, 9-10, 13, 15-16, 19-20 and 46 are presently under examination
The following species are under examination:
1- Renal cell carcinoma (RCC) as the solid tumor, and
2- Nivolumab as the second therapeutic agent.

Priority
	The present is a 371 of PCT/US2016/040202 filed 06/29/2016 which claims benefit of provisional application 62186325 filed on 06/29/2015.




Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.



Claim Rejections - 35 USC § 103 (New Rejection not Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9-10, 13, 15-16, 19-20 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et. al. (US 2010/0183728) and Motzer et. al. (Journal of Clinical Oncology (2015) 33:1430-1437).

For claims 1-2, 16 and 46, Desai teaches (see [0067], [0102], [0154], [0208] and claim 44) a method of treating cancer comprising:
a) A first therapy comprising administering an effective amount of a composition comprising nanoparticles comprising rapamycin (sirolimus) and a carrier protein like albumin, and
b) A second therapy useful for treating cancer,
wherein the cancer is renal cell carcinoma (see [0009], [0011], [0013], [0019], [0079], [0091], [0093], claims 1 and 5).



Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat renal cell carcinoma combining two compositions (1- a composition comprising sirolimus and an albumin, and 2- nivolumab) each of which is taught by the prior art to be useful for the same purpose (treating renal cell carcinoma), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).  
All this would result in the practice of claims 1-2, 6 and 46 with a reasonable expectation of success.

For claim 3, Desai teaches that the cancer is refractory to a standard therapy (see [0019], [0021], [0096], [0168] and [0216]), thus resulting in the practice of claim 3, with a reasonable expectation of success.

For claim 4, Desai teaches that the amount of sirolimus (rapamycin) in the nanoparticle composition is for example: 25 mg/m2, 30 mg/m2, 50 mg/m2, etc. (see 

For claim 7, Desai teaches the weekly administration of the sirolimus nanoparticle (see [0178]-[0179], [0182] and [0189]), thus resulting in the practice of claim 7, with a reasonable expectation of success.

For claim 9, Desai teaches that the first and second agent can be administered sequentially (see [0052], [0055], [0059], and [0154]), thus resulting in the practice of claim 9, with a reasonable expectation of success.

For claim 10, Desai teaches that the first and second agent can be administered simultaneously (see [0052], [0055], [0058] and [0154]), thus resulting in the practice of claim 10, with a reasonable expectation of success.

For claim 13, Desai teaches that the average diameter of the nanoparticles can be no greater than 100 nm (see [0025], [0229]), which anticipates the instantly claimed range, thus resulting in the practice of claim 13, with a reasonable expectation of success.

For claim 15, Desai teaches that the weight ratio of the albumin to sirolimus in the nanoparticle is no greater than 9:1 (see [0228]), thus resulting in the practice of claim 15, with a reasonable expectation of success.

For claim 19, Desai teaches that the sirolimus nanoparticle composition can be administered intravenously (see [0020], [0124], [0180], [0181], etc.), thus resulting in the practice of claim 19, with a reasonable expectation of success.

For claim 20, Desai teaches that the individual can be human (see [0067], [0069], [0079]), etc.), thus resulting in the practice of claim 20, with a reasonable expectation of success.

Response to Applicant’s arguments 
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Applicant argues that:
As discussed in Applicant’s previous response filed on July 9, 2021, sirolimus and anti-PD-1 antibodies have counteracting solid tumor treatment mechanisms — i.e., sirolimus acts as an immunosuppressive agent and anti-PD-1 antibodies are involved with activating the immune system. As discussed in the instant application, mTOR inhibitors, such as sirolimus (rapamycin), are generally regarded to work as immunosuppressive agents and therefore there has been no interest in combining 
Examiner’s response:
Applicant seems to be suggesting that the combination of two references:  Powell et. al. (Exhibit A) and Wang et. al. (Exhibit B) teach away from the instant invention.  However, neither Powell nor Wang explicitly or implicitly suggest not to combine a composition comprising sirolimus and a composition comprising nivolumab.  Also there is no reference, at least to the Examiner’s knowledge, that explicitly or implicitly teaches away from combining sirolimus and nivolumab for the treatment of cancer.  The statement by Applicant: “one of ordinary skill in the art would not have been led to combine an immunosuppressive mTOR inhibitor, namely, sirolimus, with an enhancing immunomodulatory anti-PD-1 antibody (nivolumab)”, is considered as Applicant’s conclusion based on his interpretation of both references.  However, even though 

Applicant argues that:
As discussed in Applicant’s previous response filed on July 9, 2021, the subject matter of the instant claims is based, at least in part, on the inventor’s unique insights taught in the originally filed application. As discussed in paragraph [0449], use of an mTOR inhibitor, specifically ABI-009 (albumin-bound nanoparticles of sirolimus) may activate the immune system, including for example T cells, such as CD8" T cells or memory T cells, to further improve the activity of these immune-oncology agents against the disease. As subsequently reported, nab-rapamycin, a composition comprising nanoparticles comprising sirolimus and an albumin, in combination with an anti-PD-1 antibody was demonstrated to be a well-tolerated combination that resulted in a significant antitumor effect and prolonged survival in a mouse model (Hou ef a/., 
Examiner’s response:
None of the above statements has any relevance when it comes to overcome the 103 rejection.  
First, Applicant’s idea disclosed in instant paragraph [0449] that resulted in the instant claims has no weight in overcoming the 103 rejection, since the motivation to combine sirolimus and nivolumab in the prior art does not have to be the same as Applicant’s. (See MPEP 2144 IV Rationale different from Applicant’s is permissible).
Second, all the progress made with the claimed invention (Exhibits C and D) might be useful in overcoming an enablement rejection, however it does not have any value when it comes to overcoming a 103 rejection, since in a 103 rejection there is no questioning about the enablement of the instant claims. 





Double Patenting (New Rejection not Necessitated by Amendment).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4, 7, 9-10, 13, 15-16, 19-20 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-20, 22, 24-27 of U.S. Patent No. 8,911,786 in view of Motzer et. al. (Journal of Clinical Oncology (2015) 33:1430-1437).

The US patent teaches a method of treating cancer, wherein the cancer is renal cell carcinoma, comprising the administration of:
a) A first therapy comprising administering an effective amount of a composition comprising nanoparticles comprising rapamycin (sirolimus) and a carrier protein like albumin, and
b) A second therapy,
wherein the cancer is renal cell carcinoma



Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat renal cell carcinoma combining two compositions (1- a composition comprising sirolimus and an albumin, and 2- nivolumab) each of which is taught by the prior art to be useful for the same purpose (treating renal cell carcinoma), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).  
All this would result in the practice of the instant claims with a reasonable expectation of success.

Response to Applicant’s arguments 
See above response for the 103 rejection.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 18, 2022.